Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 1 of 41




             EXHIBIT B
         Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 2 of 41




                                Page 1


1

2                 NOTICE

3

4

5    This transcript is an UNCERTIFIED ROUGH DRAFT

6 TRANSCRIPT. It contains the raw output from the

7 court reporter's stenotype machine, translated into

8 English by the court reporter's computer, without

9 the benefit of proofreading. It will contain

10 untranslated steno outlines, mistranslations (wrong

11 words), and misspellings. These and any other

12 errors will be corrected in the final transcript.

13 Since this rough draft transcript has not been

14 proofread, the court reporter cannot assume

15 responsibility for any errors therein.

16   This rough draft transcript is intended to assist

17 attorneys in their case preparation and is not to be

18 construed as the final transcript. It is not to be

19 read by the witness or quoted in any pleading or for

20 any other purpose and may not be filed with any

21 court.

22
          Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 3 of 41
6     A    There is a medical office, yes.

7     Q      And so there is a separate one for each

8 unit?

9     A      Yes.

10     Q     And when you go to visit the units, is it

11 fair to say that you spend your time in that

12 medical office?

13     A     I do go into the medical office. When I

14 go to ICE, the ICE building, B unit and A unit, I

15 do go through the unit and speak to some of them

16 when I am make -- go -- on my way to the office.

17     Q     Speak to some of the detainees?

18     A     Yeah.

19     Q     And so generally where would you be

20 speaking to them? What area of the unit would you

21 be speaking to them?

22     A     Right outside the office, the medical

23 office.

24     Q     So would you typically go into the bunk




                                Page 19


1 area?

2     A      I don't go into the bunk area. But

3 I'll -- if I go down to the security desk, on my

4 way to security, if I see a detainee, I do greet
      Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 4 of 41
5 them.

6     Q    Would you typically go into their common

7 dining area?

8     A    Not necessarily, no.

9     Q    You wouldn't typically go into the

10 bathroom. Right?

11     A   No.

12     Q   And you wouldn't typically go into the

13 visitor's room?

14     A   No.

15     Q   The classroom?

16     A   No.

17     Q   The outdoor recreation area?

18     A   No.

19     Q   So on any given day if you could give an

20 estimate, how many ICE detainees do you think you

21 come in contact with?

22     A   Probably, I would say, six to ten maybe.

23     Q   And about how many nonICE detainees, so

24 inmates from other units?




                               Page 20


1     A    Probably three or four. That's an

2 estimate. I'm not sure. It could vary.

3     Q    And so just to go back to your education
         Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 5 of 41
4 a little bit.

5          An LPN is a generalized program. Right?

6     A     I'm sorry, could you repeat that?

7     Q     An LPN is a generalized program. Right?

8     A     It's a nursing program.

9     Q     So you don't -- the program doesn't train

10 you to be a specialist in anything. Correct?

11     A    No. No.

12     Q    So it doesn't train you to be a

13 specialist in infectious disease?

14     A    No. There's seminars and classes you

15 could take for that, but I have not.

16     Q    Okay.

17     A    At the time.

18     Q    And COVID-19 is a new virus. Right?

19     A    Correct.

20     Q    Have you taken any specialized training

21 or done any course work on stopping the spread of

22 the COVID-19 virus?

23     A    Here in the facility, with the director

24 of nursing.




                                Page 21


1     Q     Great. And so when was that?

2     A     We meet weekly.
           Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 6 of 41
3     Q     And for how long?

4     A     We have been discussing it since the

5 pandemic, we started discussing it.

6     Q     So do you -- approximately when would you

7 put that?

8     A     I would say beginning of March.

9     Q     And about how long do those meetings

10 last?

11     A     That varies as well. I would say at

12 least an hour.

13     Q     And what is discussed during those

14 meetings?

15     A     We discuss what measures we would take,

16 if needed be; what units we would use to isolate

17 and quarantine anyone that potentially had the

18 virus.

19          We discussed the equipment. We -- they

20 update us on the guidelines.

21     Q     And who is the Director of Nursing?

22     A     Barbara Bell.

23     Q     And can you just spell the last name?

24     A     B-E-L-L.




                               Page 22


1     Q     And so it's Barbara, B-A-R-B-A-R-A?
          Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 7 of 41
2     A    Yes. And also Maureen Atkins, which is

3 the head of the department, medical department.

4     Q    And is she a doctor, a nurse, or --

5     A    Nurse.

6     Q    And so is everything that you discussed

7 during those weekly meetings related to COVID-19?

8     A    Yes. The weekly meetings actually

9 started the beginning of April. We would discuss

10 and meet, but it wasn't routine meetings until

11 April, the beginning of April.

12     Q    Okay. Oh, in March it was approximately

13 how many of these meetings?

14     A    It was just updates on the CDC

15 guidelines.

16     Q    And are you the only person who attends

17 these meetings?

18     A    No. Nurses. Nurses.

19     Q    All of the nurses?

20     A    Yes. They're all invited to attend.

21     Q    Sorry. I just --

22     A    I apologize. I said they're all invited

23 to attend.

24     Q    But they are not required?




                                 Page 23
          Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 8 of 41
1     A    It is not mandatory, no.

2     Q    Do all of them show up?

3     A    A majority, not all. They are updated

4 after. Whoever does not attend gets an update on

5 what the meeting was about.

6     Q    And do you provide that update?

7     A    No. Barbara, the director of nurses.

8     Q    And I don't think I caught it. Barbara

9 bell, is she a nurse as well?

10     A    Yes.

11     Q    And so are her and Maureen Atkins both

12 RNs, registered nurses?

13     A    Barbara is an LPN.

14     Q    Barbara is an LPN. Okay. But Maureen is

15 a registered nurse?

16     A    Barbara is an LPN and Maureen is an RN.

17     Q    And can you give me a general idea of how

18 those meetings occur? What happens during those

19 meetings?

20     A    We just -- they just update us if there's

21 any changes on the guidelines. Like if there's

22 changes to the units or them' give us an update on

23 the guidelines if there was an update on the CDC

24 guidelines. We just go over that. And they see




                                Page 24
          Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 9 of 41


1 if there's any questions or concerns.

2     Q    And so is it just a verbal update from

3 Barbara or --

4     A    No. It's a meeting minute.

5     Q    And so it's kind of like a memo that

6 summarizes the update?

7     A    Yeah.

8     Q    And do you discuss what's happened on the

9 unit the week before?

10    A     No.

11    Q     Okay. So it is just an update on the

12 guidelines?

13    A     Yeah, just an update on the guidelines.

14    Q     And do you discuss how measures that have

15 been taken previously have been working?

16    A     Yes, we do.

17    Q     And is that raised by the nurses or by

18 Maureen and Barbara?

19    A     By the staff, I'd say.

20    Q     Have you received any other training on

21 COVID-19?

22    A     No.

23    Q     Do you know if the nurses on your staff

24 have received any other training on COVID-19?
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 10 of 41



                                Page 26


1     Q    So you're not aware that the droplets

2 could go farther than 6 feet?

3     A    No.

4     Q    And what's the basis for your knowledge

5 of the 6 feet figure?

6     A    Just social distancing at least 6 feet.

7     Q    And so I'm just trying to get out where

8 did you get your information on social distancing?

9     A    CDC.

10     Q   And so you're not aware that it can go --

11 that the virus can be spread further than 6 feet

12 from an infected person?

13     A   No. I just -- I just know that to at

14 least be 6 feet away from someone.

15     Q   Would you agree that the virus can live

16 on hard surfaces for hours and can be spread if

17 someone else touches a surface?

18     A   Yes.

19     Q   And is that true of the tables and chairs

20 in the detainees' unit areas?

21         MR. KANWIT: Objection.

22     Q   You can answer.

23         THE WITNESS: I can answer?

24         MR. KANWIT: Yes.
      Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 11 of 41
22 more detainees on bail?

23     A    Yes.

24     Q    And you wanted that motion to be granted.




                               Page 30


1 Right?

2          MR. KANWIT: Objection.

3     Q    You can answer.

4     A    Yes.

5     Q    Do you understand that since this case

6 was filed, judge young has reduced the detainee

7 population by nearly a third?

8     A    Yes.

9          MR. KANWIT: Objection.

10     Q    Do you think that that was a necessary

11 step?

12         MR. KANWIT: Objection.

13         THE WITNESS: I can answer?

14         MR. KANWIT: Yes. If you have an answer.

15     A    I really don't have an answer.

16     Q    So you think that before detainees were

17 released, they were safe from COVID-19 in the

18 Bristol facility?

19     A    Yes.

20     Q    And so there was no reason for the judge
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 12 of 41
21 to order those people released?

22         MR. KANWIT: Objection.

23     Q    You can answer.

24     A    No.




                               Page 31


1     Q    No, there was no reason for the judge to

2 order them released?

3     A    No.

4     Q    Are ICE detainees at risk for contracting

5 COVID-19 while detained in Bristol?

6          MR. KANWIT: Objection.

7     Q    Sorry, do I need to repeat my question?

8     A    Yes, please.

9     Q    Are ICE detainees at risk for contracting

10 COVID-19 while detained in Bristol?

11         MR. KANWIT: Objection.

12         Are you comparing that to if they weren't

13 at Bristol?

14         MS. FONTAINE DOOLEY: I'm not making any

15 comparison. I'm just asking are they at risk

16 while they're at Bristol.

17         MR. KANWIT: Objection. I think it is a

18 misleading question and it implies a comparison.

19     Q    That's fine. You can answer.
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 13 of 41
20      A I feel that anyone could be at risk. I

21 don't -- I ...

22      Q   Has their level of risk changed over the

23 last six weeks?

24          MR. KANWIT: Objection.




                               Page 32


1      A    No.

2      Q    So at any point since March 1, did you

3 make any recommendations to anyone at Bristol as

4 to steps that could be taken to better protect

5 detainees from COVID-19?

6      A    The steps we just educate everyone about

7 personal protective equipment, disinfecting, and

8 we also let the detainees as well, the importance

9 of hand washing and disinfecting and they've also

10 been provided with masks, so they have PPE.

11      Q   And so did you -- sorry, did you make any

12 of those recommendations, or were those

13 recommendations that you were following?

14      A   Following.

15      Q   Have you separately made any

16 recommendations for any steps that can be taken at

17 Bristol to prevent the spread of COVID-19?

18      A   No.
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 14 of 41
19     Q So you haven't made any recommendations

20 that weren't ultimately adopted?

21     A    No.

22     Q    Is there anything at all that you think

23 Bristol should be doing differently to protect

24 detainees from COVID-19?




                               Page 33


1     A    No.

2     Q    So everything at Bristol is perfect from

3 your perspective in that arena?

4          MR. KANWIT: Objection.

5     A    I feel that we're doing a good job right

6 now, and what we have in place is working.

7     Q    And you wouldn't change anything?

8          MR. KANWIT: Objection.

9     A    No.

10     Q    Has anyone else -- have any of the other

11 nurses made any recommendations to Bristol as to

12 steps that could be taken to prevent the spread of

13 COVID-19 amongst detainees?

14     A    No.

15     Q    So no one has raised concern at those

16 weekly meetings about things that could be done

17 differently?
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 15 of 41
18     A No.

19     Q     And so as a healthcare professional, it

20 is not your opinion that detainee risk of

21 contracting COVID-19 has gone down as a result of

22 the release of detainees by the court?

23         MR. KANWIT: Objection as to form.

24     Q     Can you answer my question, or would you




                                Page 34


1 like me to rephrase?

2     A    I would say no.

3     Q    So, no, the risk -- the detainee risk of

4 contracting COVID-19 has not gone down as a result

5 of the court's order to release individuals from

6 Bristol?

7     A    No.

8     Q    And are you aware of any informal

9 discussions between nurses about concerns they

10 have about the steps Bristol is taking to prevent

11 the spread of COVID-19?

12     A     No.

13     Q     What is your understanding of the public

14 health guidance with regard to social distancing?

15     A     Can you say that again. I'm sorry.

16     Q     Yeah. No problem. What is your
      Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 16 of 41
17 understanding of the public health guidance with

18 regard to social distancing?

19     A    The importance of being at least 6 feet

20 apart from someone.

21     Q    And what's the purpose of that?

22     A    Because of the spread of COVID with the

23 droplets amongst sneezes, coughs.

24     Q    It could go up to 6 feet, in your




                                Page 35


1 understanding?

2     A     Yeah.

3          MS. FONTAINE DOOLEY: I'm going to mark

4 the facility diagram as Exhibit 2, please.

5          (Floriano Deposition Exhibit 2 marked for

6 identification and is attached to the transcript.)

7     Q     Do you recognize this document?

8     A     I have never seen it before.

9     Q     So you can go ahead and take a moment to

10 review it. I will represent to you that this was

11 submitted by the government in support of its

12 motion to stay further releases from Bristol.

13         Let me know when you are all set with

14 reviewing it.

15     A    Okay.
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 17 of 41
11     A Yeah.

12     Q   And in the -- in 2 East, in that unit,

13 there are group cells. Correct?

14     A   Yes.

15     Q   And how many people are in each cell?

16     A   I'm not sure exactly how many they have

17 in each cell.

18     Q   Do you know how many each cell can hold?

19     A   I'm not sure if it's -- I'm not sure off

20 the top of my head. No, I'm not.

21     Q   Are there bunk beds in those cells?

22     A   Yes.

23     Q   And are some bunk beds occupied by two

24 people?




                                Page 41


1     A    I'm not sure.

2     Q    Are some of the bunk beds arranged within

3 6 feet of one another?

4     A    I'm not sure.

5     Q    Bathrooms are communal for all the units.

6 Right?

7     A    Yes.

8     Q    If there are two bathrooms to a unit is

9 there any restriction on which one certain inmates
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 18 of 41
10 with use, or certain detainees can use?

11     A   I'm not sure.

12     Q   Are there any restrictions on when

13 detainees can use bathrooms?

14     A   No. Not that I'm aware of.

15     Q   How about the sinks, showers, or toilets

16 within a bathroom. Are there any restrictions as

17 to which one a detainee can use?

18     A   Not that I'm aware of.

19     Q   So for Unit A, are the toilets more or

20 less than 6 feet apart from one another?

21     A   I'm not sure. I never went into the

22 bathroom.

23     Q   Oh, okay. So you have never been in the

24 bathroom?




                               Page 42


1     A    No.

2     Q    And no one has ever told you the

3 arrangement of the bathroom?

4     A    No.

5     Q    And that's the same for all of the units?

6     A    That I'm unaware?

7     Q    Yes.

8     A    Yes.
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 19 of 41
9     Q Right. Okay.

10         In the dining areas, are there any

11 restrictions on how close detainees can sit with

12 one another?

13     A    Not that I'm aware of. I'm not sure.

14     Q    So you're not aware of any restrictions?

15     A    I am not aware, no.

16     Q    Do you know how close the detainees do

17 sit next to one another during meal times?

18     A    I do not.

19     Q    Do you know if there's been any change in

20 how close they sit to one another during meal

21 times since the start of the COVID-19 outbreak?

22     A    I am not aware. I'm not sure.

23     Q    Just to go back to the bathrooms just to

24 confirm.




                               Page 43


1          So you don't know how close the showers

2 are to one another?

3     A     No.

4     Q     You don't know how close the toilets are

5 to one another?

6     A     No.

7     Q     And you don't know how close the sinks
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 20 of 41
8 are to one another?

9     A     No.

10     Q    And that's true for Unit A. Correct?

11     A    Yes.

12     Q    And Unit B?

13     A    Yes.

14     Q    And Unit 2 East?

15     A    Yes.

16     Q    And Unit EB?

17     A    Yes.

18     Q    Okay.

19         MS. FONTAINE DOOLEY: So we have been

20 going for about an hour. Is now a good time for a

21 break, Tom?

22         MR. KANWIT: It's fine. How much longer

23 do you think you'll have?

24         MS. FONTAINE DOOLEY: I have a ways to




                               Page 44


1 go. I'd say we have at least another hour.

2          MR. KANWIT: Okay. Yeah, then I think a

3 short break would be good.

4          MS. FONTAINE DOOLEY: Okay.

5          MR. KANWIT: How long do you think,

6 Nicole?
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 21 of 41
7        MS. FONTAINE DOOLEY: Maybe ten minutes

8 if that works for you.

9          MR. KANWIT: Yeah, that's fine.

10         MR. BUTTS: Ms. Floriano, you are doing

11 most of the work here. How much time would you

12 like?

13         THE WITNESS: About 15 minutes if that's

14 okay.

15         MR. BUTTS: That sounds great.

16         MS. FONTAINE DOOLEY: That works for us.

17         MR. BUTTS: I have 12:10 on my clock. So

18 thereabouts, that sounds great.

19         THE WITNESS: Thank you.

20         (A recess was taken.)

21 BY MS. FONTAINE DOOLEY:

22     Q    Welcome back, Ms. Floriano.

23         Did you speak with anyone about the

24 substance of your testimony during the break?




                              Page 45


1     A     No, I did not.

2     Q     Going back to the seg units. Can you

3 describe how those -- I believe you said it was --

4     A     The seg units.

5     Q     Yes. EA and EC, how are they set up? So
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 22 of 41
6 let's start with EA.

7      A   EA?

8      Q   Yes.

9      A   They are single cells, I believe.

10     Q    So single occupancy cells?

11     A    Yes.

12     Q    And can you give me a layout of the cell?

13     A    No, I could not.

14     Q    Okay. Do the cells each contain -- or

15 each include a toilet?

16     A    Yes.

17     Q    And a shower?

18     A    No.

19     Q    Are there communal showers that people

20 who are housed in unit EA use?

21     A    Yes.

22     Q    And are those showers shared with any

23 other units or is it just limited to EA?

24     A    Just EA.




                               Page 46


1      Q   And do you know how far apart those

2 showers are from each other?

3      A   No, I do not.

4      Q   How many showers are there for that unit?
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 23 of 41
5      A I am not sure.

6      Q   Are there any communal toilets for that

7 unit?

8      A   I'm not sure.

9      Q   Communal sinks?

10     A    I'm not sure.

11     Q    And for unit EC, how are the cells laid

12 out?

13     A    The cells? I'm not sure if they're

14 single cell or not. I believe they are, but I'm

15 not sure.

16     Q    Do each of them contain a toilet?

17     A    I'm not sure.

18     Q    Do they contain a shower?

19     A    No. They do contain a toilet.

20     Q    Do people housed in EC use a communal

21 shower?

22     A    Yes.

23     Q    And is that communal shower shared with

24 any other unit?




                               Page 47


1      A   No.

2      Q   Do you know how many showers are

3 included?
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 24 of 41



                               Page 53


1      Q    Has there been any changes to detainee

2 placement within the bunk room, that you're aware

3 of, since April 14?

4      A    No.

5      Q    We can move on from this exhibit.

6          Does Bristol have a policy with regard to

7 staff members' use of personal protective

8 equipment?

9      A    Yes.

10     Q    And what is that policy?

11     A    We are all to use face masks when we come

12 in. If -- if in nursing, anyone is reporting any

13 symptoms, we use a face mask with a shield,

14 gloves, and gown. If we interact with anyone with

15 possible symptoms.

16     Q    So you don't wear gloves on a daily

17 basis?

18     A    The nurses do during med pass and when

19 assessing. But I don't keep -- I don't wear

20 gloves all day long, no.

21     Q    But you do wear a face mask all day long?

22     A    I do.

23     Q    And what is med pass?

24     A    When we administer medication.
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 25 of 41
8      Q So you're not aware of any restrictions?

9      A    I'm not aware, no.

10     Q     Any prohibitions on other employment?

11     A     Say that again. I'm sorry.

12     Q     Are there any prohibitions on other

13 employment?

14          So can nurses and doctors hold another

15 job --

16     A     I'm not -- I don't know.

17     Q     -- at Bristol?

18     A     I'm not aware. I don't know if there's a

19 policy on that. I don't know.

20     Q     Do you know of any nurse or doctor who

21 works at another job?

22     A     No.

23     Q     So you're not aware of anyone doing

24 shifts at a hospital, for instance?




                                 Page 71


1      A    No.

2      Q    Not in a nursing home?

3      A    I'm aware of one nurse that has another

4 job.

5      Q    And she works in a nursing home?

6      A    Yes.
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 26 of 41
7      Q Does anyone work as a home health aide?

8      A   I don't know.

9      Q   Does anyone work at another correctional

10 facility?

11     A    Yes.

12     Q    How many people work at another

13 correctional facility?

14     A    One.

15     Q    And is that a nurse?

16     A    Yes.

17     Q    And so who was the nurse who works at a

18 nursing home?

19     A    Her name?

20     Q    Yes.

21     A    Her name is Ashley.

22     Q    Last name?

23     A    She just changed her last name. I want

24 to say it's Frois, F-R-O-I-S, I believe.




                               Page 72


1      Q   And do you know what nursing home she

2 works at?

3      A   No.

4      Q   And the nurse who works at another

5 correctional facility, what's her name?
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 27 of 41
5     A That varies. I'm not sure.

6     Q     Would you say it's five, ten?

7     A     I'm not sure because I'm -- I don't do

8 security. I'm not sure.

9     Q     Do you know if any of them work in other

10 areas at Bristol, besides the ICE units?

11     A    I'm not sure.

12     Q    What about doctors; do the detainees have

13 contact with doctors?

14     A    They have contact with the nurse

15 practitioners, yes.

16     Q    But not with doctors?

17     A    The doctor right now is working through

18 tele health.

19     Q    Okay. So for the nurse practitioner

20 then, do you know -- you said there were two nurse

21 practitioners working on the ICE units. Is that

22 right?

23     A    Yes, they work for medical, yes.

24     Q    So they work for all inmates at Bristol,




                                Page 74


1 not just ICE detainees?

2     A     Correct.

3     Q     And what about food service workers; are
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 28 of 41
4 there any food service workers that the ICE

5 detainees come in contact with?

6     A      No. Not that I'm aware of. No.

7     Q      Social workers?

8     A      Not sure. I know of nurses and mental

9 healthcare workers.

10     Q     Okay. And the mental healthcare workers,

11 what is their role?

12     A     They see them for any mental health

13 issues.

14     Q     How many mental health workers are there,

15 approximately?

16     A     Approximately seven.

17     Q     And do they work with all detainees and

18 inmates at Bristol or just the ICE detainees?

19     A     Inmates and detainees.

20     Q     Are there any other types of staff

21 members that you can think of that the ICE

22 detainees would come in contact with?

23     A     No. Not off the top of my head, no.

24     Q     Any nonstaff members?




                                Page 75


1     A      No.

2     Q      Volunteers?
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 29 of 41
11     Q And do you know if the contact tracing

12 that we talked about for the nurse was done for

13 the other individuals who tested positive for

14 COVID-19?

15     A   I'm not aware. I don't know.

16     Q   Do you know if -- do you know how far

17 back the contact tracing goes from the date of the

18 test?

19     A   I do not.

20     Q   What is the protocol that would be

21 followed if a detainee had a positive COVID-19

22 test?

23     A   If they have a positive COVID-19 test?

24     Q   Yes.




                              Page 95


1     A    They would be -- they would be in

2 isolation. The nurse would be assessing their

3 vital signs twice a day. They would be checking

4 to -- you know their lung sounds, you know,

5 reviewing any symptoms, any shortness of breath,

6 any chest pain, monitoring their fever, treating

7 them for their symptoms.

8     Q    And would they have been put in

9 isolation?
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 30 of 41
10     A Yes.

11     Q    And has this protocol been initiated for

12 anyone?

13     A    No, we haven't had anyone positive.

14     Q    Do you understand that certain people are

15 at higher risk for contracting COVID-19?

16     A    Yes.

17     Q    And do you understand that certain people

18 are at higher risk for developing a serious

19 illness as a result of COVID-19?

20     A    Yes.

21     Q    Is there any difference between how you

22 treat those detainees compared to detainees who

23 are not higher risk?

24     A    No, there's no difference right now. No.




                               Page 96


1 Not that I'm aware of.

2     Q    So you're not taking any additional steps

3 to monitor those folks?

4     A    No.

5     Q    If you can just give me one minute, I'm

6 just going to take a look at my notes to make sure

7 we're on track.

8          MS. FONTAINE DOOLEY: All right. Would
      Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 31 of 41
9 you mind if we took a five-minute break, Tom?

10         MR. KANWIT: I wouldn't. I'd like to

11 have some sense of how much longer you think we

12 are going to go.

13         MS. FONTAINE DOOLEY: I don't think it

14 will be very much longer at all.

15         MR. KANWIT: Okay. That's fine.

16         MS. FONTAINE DOOLEY: Ms. Floriano, that

17 okay with you? Would you like a little bit longer

18 of a break?

19         THE WITNESS: Me?

20         MS. FONTAINE DOOLEY: Yes.

21         THE WITNESS: Oh, I'm fine. Thank you.

22         MS. FONTAINE DOOLEY: Okay. Great. So I

23 think let's come back at -- let's just say 1:40 to

24 make it a round number.




                                Page 97


1         MR. BUTTS: Nicole, why don't we go to a

2 quarter of, and Tom and Nelly, just for your

3 benefit, we're hoping to wrap it up within a few

4 minutes after that. So let me just see if there

5 is anything else we want to touch on. But it

6 shouldn't be very long.

7         MR. KANWIT: That's fine.
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 32 of 41
8        MS. FONTAINE DOOLEY: Okay. Great.

9          (A recess was taken.)

10 BY MS. FONTAINE DOOLEY:

11     Q    So welcome back.

12         Did you discuss the substance of your

13 testimony with anyone during the break?

14     A    No.

15         MS. FONTAINE DOOLEY: All right. So I am

16 going to ask if we could park the CPS guidelines

17 at Exhibit 3.

18         (Floriano Deposition Exhibit 3 marked for

19 identification and is attached to the transcript.)

20     Q    So Ms. Floriano, you are being shown

21 Exhibit 3.

22         Do you recognize this document?

23     A    I do.

24     Q    What is it?




                               Page 98


1      A    It's the CPS guidelines for COVID.

2      Q    And to your knowledge, are these the

3 current guidelines?

4      A    No.

5      Q    Let's go through them as we have them

6 here, and then I will ask you about changes.
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 33 of 41
7        So if you look at the top here, you have

8 a list of COVID-19 coronavirus symptoms. Is that

9 correct?

10     A     Yes.

11     Q     And so you listed before the symptoms

12 that might lead to test being.

13         Do you explain to me exactly how it is

14 determined whether a detainee needs a COVID-19

15 test?

16     A     Two or more symptoms. But the

17 symptoms -- we have more symptoms listed now on

18 our updated guidelines. We have body aches,

19 headache, vomiting, nausea, and an additional one

20 of increased confusion in the elderly.

21     Q     And so it could be any two of the

22 symptoms listed or the ones that you just listed

23 for the updated guidance?

24     A     Correct.




                                Page 99


1     Q    And only four people have presented with

2 those symptoms in the last month, with two or more

3 of those symptoms in the last month?

4     A    That I'm aware of.

5     Q    And who makes the determination about
      Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 34 of 41
6 whether or not a test is required?

7      A   What we do is, if a detainee reports any

8 symptoms to the nurse, either by sick slip or

9 verbally, they are to contact the nurse

10 practitioner and let them know that someone is

11 reporting symptoms.

12     Q    And then the nurse practitioner decides

13 if a test is required?

14     A    Correct.

15     Q    Do you have discretion to order a test

16 outside of these guidelines?

17     A    I personally do not.

18     Q    Does a nurse practitioner have discretion

19 to order a test outside of these guidelines?

20     A    I am not sure.

21     Q    Do you know if a nurse practitioner has

22 ever ordered a test outside of these guidelines?

23     A    I know before we would do a strep test,

24 and then we would do the flu as well. But we are




                              Page 100


1 no longer doing that. We go right to the COVID

2 screening. Other than that, I don't know of any

3 other testing they have ordered.

4      Q   So you're not doing influenza A and B
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 35 of 41
4      A Yes.

5      Q   Have you ever had trouble getting in

6 touch with them?

7      A   No.

8      Q   Have you ever recommended to a nurse

9 practitioner that there be a test?

10     A    Honestly, I haven't had to. Because

11 anyone that I thought that might -- should be

12 tested, they've decided to test.

13     Q    And is that true for -- you've never

14 heard of another instance of someone making a

15 recommendation to a nurse practitioner to test

16 that was reduced?

17     A    No, I have never heard.

18     Q    So you're in regular contact with nurses

19 and staff at Bristol. Right?

20     A    Correct.

21     Q    And have you had any conversation in the

22 last two months about safety issues related to

23 COVID-19?

24         MR. KANWIT: Objection.




                               Page 102


1      A   No, not that I can think of at this

2 moment.
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 36 of 41
3     Q Okay. So nothing related to inmate or

4 detainee safety?

5          MR. KANWIT: Objection. She's talked

6 about training. She's talked about a number of

7 conversations already.

8          MS. FONTAINE DOOLEY: Right.

9     Q     I'm asking about conversations that you

10 have had.

11         Do you recall any conversations that you

12 have had in the last two months about concerns

13 about detainee safety relating to COVID-19.

14         MR. KANWIT: And I object.

15     A    We have discussed how to continue to keep

16 people safe, but no concerns about them not being

17 safe.

18     Q    So I guess you're right, that's what I am

19 getting at.

20         No one has expressed, you have not heard

21 anyone express concerns about detainee safety in

22 light of COVID-19 in the last two months?

23     A    Correct.

24         MR. KANWIT: Objection.




                              Page 103


1     Q     And you have not heard anyone express
      Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 37 of 41
2 concerns about staff safety in light of COVID-19

3 in the last two months?

4          MR. KANWIT: Objection.

5     A    I have not.

6     Q    And you haven't expressed any concerns to

7 anyone else inside the facility. Is that right?

8     A    Can you just repeat that one more time.

9 I'm sorry.

10     Q    Yeah. So you haven't expressed any

11 concerns about detainee or staff safety to anyone

12 inside the facility. Correct?

13         MR. KANWIT: Objection.

14     A    Correct.

15     Q    And you haven't expressed any of those

16 concerns to anyone outside of the facility.

17 Correct?

18         MR. KANWIT: Objection.

19     A    Correct.

20     Q    And you're not aware of anyone saying --

21 any staff member within the facility saying that

22 Bristol should be doing something different in

23 response to COVID-19?

24         MR. KANWIT: Objection.




                              Page 104
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 38 of 41
1      A No.

2      Q   Sorry, I didn't quite hear your answer.

3      A   No one has discussed that with me.

4      Q   And no one has been critical of the

5 Bristol practices in response to COVID-19 to you?

6          MR. KANWIT: Objection.

7      A   Not to me, no.

8      Q   So are you aware that there's been

9 several correctional facility outbreaks of

10 COVID-19?

11     A    I have -- I've been told that there's

12 been other facilities that have had outbreaks.

13     Q    Have you heard of outbreaks at

14 MCI-Shirley, Bridgewater, or MC-Framingham --

15 MCI-Framingham?

16     A    Bridgewater, I had heard of.

17     Q    Are you following that outbreak at all --

18     A    I am not.

19     Q    -- in the news? Okay.

20         Have you thought about changing anything

21 as a result of that outbreak for Bristol?

22         MR. KANWIT: Objection.

23     A    No.

24     Q    Do you know of anybody else who is




                               Page 105
        Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 39 of 41


1 following those outbreaks and suggesting changes

2 as a result?

3     A    I'm not aware of anyone, no.

4     Q    Do you know if there are different

5 practices put in place at Bristol as compared to,

6 for instance, MCI-Shirley?

7          MR. KANWIT: Objection.

8     A    I'm not aware, no.

9     Q    Has there been any consideration of

10 lessons learned from those outbreaks?

11         MR. KANWIT: Objection.

12     A    I'm not aware. I'm not sure.

13     Q    And just going back to the testing for a

14 brief moment.

15         So we talked about the ICE detainees who

16 have been tested. I believe you said there were

17 four. Right?

18     A    Correct.

19     Q    So facility-wide, how many inmates and

20 detainees have been tested for COVID-19?

21     A    I wouldn't know the exact number.

22     Q    Do you have a ballpark guess?

23     A    Ballpark guess?

24         MR. KANWIT: No. Let me object. I don't
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 40 of 41
20 each other if they were 6 feet apart, in your

21 opinion?

22     A    I don't know how the showering takes

23 place there. I haven't seen the bathrooms. I'm

24 not familiar.




                               Page 113


1      Q   And what about in 2 East; is it okay for

2 multiple people to share a cell, I believe they're

3 30 by 10 feet?

4      A   I would have to actually visually see it.

5 I can't just by dimensions visualize it. I

6 apologize.

7      Q   That's okay. So you're just not sure if

8 people are able to socially distance within 2

9 East?

10     A    I'd have to see the layout of the unit.

11 I -- I know the rec area where I've been, there's

12 plenty of room for them to social distance.

13     Q    So they can socially distance in the rec

14 area. You but you can't offer an opinion whether

15 or not they can socially distance in their cells?

16     A    I haven't seen their cells.

17     Q    Understood.

18         MS. FONTAINE DOOLEY: Okay. I think
       Case 1:20-cv-10617-WGY Document 151-2 Filed 05/06/20 Page 41 of 41
19 that's all I have. Thank you.

20      MR. KANWIT: Nothing further from me.

21 Thank you.

22      THE WITNESS: Thank you.

23

24
